Name: Commission Regulation (EU) NoÃ 1157/2010 of 9Ã December 2010 implementing Regulation (EC) NoÃ 1177/2003 of the European Parliament and of the Council concerning Community statistics on income and living conditions (EU-SILC), as regards the 2012 list of target secondary variables on housing conditions Text with EEA relevance
 Type: Regulation
 Subject Matter: economic analysis;  national accounts;  demography and population;  social framework
 Date Published: nan

 10.12.2010 EN Official Journal of the European Union L 326/3 COMMISSION REGULATION (EU) No 1157/2010 of 9 December 2010 implementing Regulation (EC) No 1177/2003 of the European Parliament and of the Council concerning Community statistics on income and living conditions (EU-SILC), as regards the 2012 list of target secondary variables on housing conditions (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EC) No 1177/2003 of the European Parliament and of the Council of 16 June 2003 concerning Community statistics on income and living conditions (EU-SILC) (1), and in particular Article 15(2) (f) thereof, Whereas: (1) Regulation (EC) No 1177/2003 established a common framework for the systematic production of European statistics on income and living conditions, encompassing comparable and timely cross-sectional and longitudinal data on income and on the level and composition of poverty and social exclusion at national and European Union levels. (2) Pursuant to Article 15(2)(f) of Regulation (EC) No 1177/2003, implementing measures are necessary in respect of the list of target secondary areas and variables that is to be included every year in the cross-sectional component of EU-SILC. The list of target secondary variables to be incorporated in the module on housing conditions should be laid down for the year 2012. It should also include the variables codes and definitions. (3) The measures provided for in this Regulation are in accordance with the opinion of the European Statistical System Committee. HAS ADOPTED THIS REGULATION: Article 1 The list of target secondary variables, the variables codes and the definitions for the 2012 module on housing conditions to be included in the cross-sectional component of European statistics on income and living conditions (EU-SILC) shall be as laid down in the Annex. Article 2 This Regulation shall enter into force on the 20th day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 9 December 2010. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 165, 3.7.2003, p. 1. ANNEX For the purposes of this Regulation, the following unit, mode of data collection, reference period and definitions shall apply: 1. Unit The target variables relate to two types of units: Household: all variables except for the ones related to the change of the dwelling. Individual: variables related to the change of the dwelling. 2. Mode of data collection For variables asked at household level (section 1 in the list below), the mode of data collection is personal interview with the household respondent. For variables asked at individual level (section 2 in the list below), the mode of data collection is personal interview with all current household members aged 16 years old and over or, if applicable, with the household selected respondent. Owing to the characteristics of the information to be collected, only personal interviews (proxy interviews as an exception for persons temporarily away or in incapacity) or extracted information from registers are allowed. 3. Reference period The target variables relate to four types of reference periods: Usual: an ordinary winter/summer, in the area where the dwelling is located (for the variables dwelling comfortably warm during winter time and dwelling comfortably cool during summer time). Last five years (for the variables related to the change of the dwelling). It refers to the five years prior to the date of the interview. Next six months (for the variables related to risk of changing the dwelling). It refers to the six months succeeding to the date of the interview. Current (for all other variables). 4. Definitions (1) Dwelling installations and facilities (a) Electrical installations: wiring, contacts, sockets and other permanent electrical installations in the dwelling. (b) Plumbing/water installations: pipes, taps, drainage and outlets. (c) Central heating or similar: a housing unit is considered centrally heated if heating is provided either from a community heating centre or from an installation built in the building or in the housing unit, established for heating purposes, without attention paid to the source of energy. Fixed electrical radiators, fixed gas heaters and similar are included. The heating shall be available in most rooms. (d) Other fixed heating: a housing unit is considered heated by other fixed heating when the heating is not considered as central heating/or similar. It includes stoves, heaters, fireplaces and similar (fixed air conditioning appliances used as a heating facility included). (e) Other non-fixed heating: no fixed heating system or heating device. The dwelling could however be equipped with portable heating, including portable air conditioning appliances used as a heating facility. (f) Adequate: sufficient to satisfy the general requirements/needs of the household. An installation which is permanently out of order is considered as no installation. Inadequate installations can be: installations in bad condition, dangerous installations, installations which are regularly out of order, where there is not enough electrical power/pressure for the water to be used, the water is not drinkable, or there is limited availability. Minor temporary problems such as a blockage in the outlet do not mean that the installation is inadequate. (2) Accessibility of basic needs (a) Accessibility: this shall relate to the services used by the household having regard to the financial, physical, technical and health conditions. (b) Accessibility of services is to be assessed in terms of physical and technical access, and opening hours, but not in terms of quality, price and similar aspects. Consequently, the access should refer to an objective and physical reality. It should not be based on a subjective feeling. (c) The access should be determined in relation to the services actually used by the household. If the household does not use the service, flag -2 Not applicable should be used. (d) The physical access has to be assessed in terms of distance but also of infrastructure and equipment for example for respondents with a physical disability. (e) Accessibility in terms of phone-banking and PC-banking should also be part of the assessment, if these ways are actually used by the household. (f) The services provided at home should also be taken into account, if they are actually used by the household. The accessibility has thus to be evaluated regardless the way(s) the household access to the service. (g) The accessibility should be considered at the level of the household, the difficulty to access has to be evaluated for the household as a whole. If the respondent doesn't use a service but other household member(s) do, the respondent should assess the accessibility according to this (these) other household member(s). (h) If one member of the household has a disability, but if another member can access easily to the service for him/her and the access to the service does not cause any problems for the household in the sense that it doesn't represent any burden for the household, then the service would be considered as easily accessible by the household. (i) On the other hand, if one member of the household has a disability and can hardly access a service (which he needs as an individual) and the household has no resource available to provide him support (e.g. if no other member can access easily to the service for him/her), or really represents a burden for the household, in this case the access to the service would be considered as difficult for the household. (j) Grocery services: services which can provide most of the daily needs. (k) Banking services: withdraw cash, transfer money and pay bills. (l) Postal services: send and receive ordinary and parcel post. (m) Public transport: bus, metro, tram and similar. (n) Primary health care services: general practitioner, primary health centre or similar. (o) Compulsory schools: if more than one child in the household is in compulsory school the respondent should refer to the one with the most difficulty. 5. Data transmission The target secondary variables should be sent to Eurostat in the Household Data file (H-file) and in the Personal Data File (P-file) after the target primary variables. AREAS AND LIST OF TARGET VARIABLES Module 2012 Housing conditions Variable name Code Target variable 1. ITEMS ASKED AT HOUSEHOLD LEVEL Space in the dwelling HC010 Shortage of space in the dwelling 1 Yes 2 No HC010_F 1 Filled -1 Missing HC020 Size of the dwelling in square meters 0-999 square meters HC020_F 1 Filled -1 Missing Dwelling installations and facilities HC030 Adequate electrical installations 1 Yes 2 No HC030_F 1 Filled -1 Missing -2 Not applicable (no electrical installations) HC040 Adequate plumbing/water installations 1 Yes 2 No HC040_F 1 Filled -1 Missing -2 Not applicable (no plumbing/water installations) HC050 Dwelling equipped with heating facilities 1 Yes  central heating or similar 2 Yes  other fixed heating 3 Yes  non-fixed heating 4 No  no heating at all HC050_F 1 Filled -1 Missing HC060 Dwelling comfortably warm during winter time 1 Yes 2 No HC060_F 1 Filled -1 Missing HC070 Dwelling comfortably cool during summer time 1 Yes 2 No HC070_F 1 Filled -1 Missing Overall satisfaction with the dwelling HC080 Overall satisfaction with the dwelling 1 Very dissatisfied 2 Dissatisfied 3 Satisfied 4 Very satisfied HC080_F 1 Filled -1 Missing Accessibility of basic services HC090 Accessibility of grocery services 1 With great difficulty 2 With some difficulty 3 Easily 4 Very easily HC090_F 1 Filled -1 Missing -2 Not applicable (services not used by the household) HC100 Accessibility of banking services 1 With great difficulty 2 With some difficulty 3 Easily 4 Very easily HC100_F 1 Filled -1 Missing -2 Not applicable (services not used by the household) HC110 Accessibility of postal services 1 With great difficulty 2 With some difficulty 3 Easily 4 Very easily HC110_F 1 Filled -1 Missing -2 Not applicable (services not used by the household) HC120 Accessibility of public transport 1 With great difficulty 2 With some difficulty 3 Easily 4 Very easily HC120_F 1 Filled -1 Missing -2 Not applicable (services not used by the household) HC130 Accessibility of primary health care services 1 With great difficulty 2 With some difficulty 3 Easily 4 Very easily HC130_F 1 Filled -1 Missing -2 Not applicable (services not used by the household) HC140 Accessibility of compulsory school 1 With great difficulty 2 With some difficulty 3 Easily 4 Very easily HC140_F 1 Filled -1 Missing -2 Not applicable (services not used by the household) Risk of changing the dwelling HC150 Immediate risk of changing the dwelling 1 Yes  household will be forced to leave the dwelling 2 Yes  household plans to change the dwelling 3 No  household does not expect any change of the dwelling HC150_F 1 Filled -1 Missing HC160 Main reason for the expectation to be forced to leave the dwelling 1 Household will be forced to leave, since notice has been/will be given by the landlord on termination of the contract 2 Household will be forced to leave, since notice has been/will be given by the landlord in the absence of a formal contract 3 Household will be forced to leave because of eviction 4 Household will be forced to leave for financial difficulties 5 Household will be forced to leave for some other reasons HC160_F 1 Filled -1 Missing -2 Not applicable (HC150 = 2 or 3) 2. ITEMS ASKED AT INDIVIDUAL LEVEL Change of the dwelling PC170 Change of the dwelling 1 Yes 2 No PC170_F 1 Filled -1 Missing -3 Not selected respondent PC180 Main reason for the change of the dwelling 1 Family-related reasons 2 Employment-related reasons 3 Education-related reasons 4 Eviction 5 Landlord did not prolong the contract 6 Desire to change tenure status 7 Dwelling-related reasons 8 Neighbourhood-related reasons 9 Financial reasons 10 Other reasons PC180_F 1 Filled -1 Missing -2 Not applicable (PC170 = 2) -3 Not selected respondent